NUMBER 13-14-00700-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


HARLINGEN MEDICAL CENTER, LIMITED
PARTNERSHIP,                                                              Appellant,

                                            v.

ROSA ANDRADE, AS NEXT FRIEND OF
M. H. A., A MINOR CHILD, ET AL.,                                           Appellee.


                    On appeal from the 404th District Court
                         of Cameron County, Texas


                         ORDER ABATING APPEAL

Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Per Curiam
       This cause is before the Court on the record and appellant’s unopposed motion to

abate the appeal. Appellant believes it is prudent that this appeal be abated pending

resolution of a second motion to dismiss pending in the trial court.
      The Court, having examined and fully considered the documents on file and the

unopposed motion to abate, is of the opinion that the motion to abate the appeal should

be granted. The motion to abate the appeal is GRANTED and this appeal is ordered

ABATED until April 20, 2015 or upon further order of this Court.

      The Court directs appellants to file, on or before April 20, 2015, either (1) a motion

to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to settlement.

                                                        PER CURIAM


Delivered and filed the
17th day of February, 2015.




                                            2